Per Curiam.

The grounds assigned for the dismissal of this appeal are not good. The filing of the notice of appeal and service were on the same day, and are presumed to have been cotemporaneous. It is not necessary that the notice of appeal should state the grounds of appeal. Under section 197 of the Code, where a case has been tried to the court, and the decision is not made immediately after the closing of the testimony, it is deemed excepted to for the purpose of review on appeal.

Motion denied.